DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s after-final reply and amendment filed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, 43, 46 are recites the limitation "the fill volume".  There is insufficient antecedent basis for this limitation in the claim.
Insofar as claims depend from these claims they are indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 is amended to recite “intravenously injecting said reconstituted Factor IX formulation into a human subject, whereby erythrocyte aggregation is inhibited upon the intravenous injection of said reconstituted Factor IX formulation.”  Claim 52 requires “wherein erythrocyte aggregation is inhibited in an intravenous line or syringe used in the step of intravenously injecting the Factor IX formulation after it is reconstituted.”  Claim 52 is broader than claim 33 or fails to include all the limitation of claim 33 because it requires erythrocyte aggregation after it is reconstituted.  This may include before injection, which is contrary to claim 33.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33, 40, 41, 44, 45, 48, 50-51 and 53-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over H.M. van den Berg et al. (Blood (2000)) (PTO-892) (copy is available in 11/589,002 (NPL (11/7/2007)).
Regarding claim 33, H.M. van den Berg et al. expressly discloses the dilution of BeneFix® with normal saline which reduces or blocks agglutination of red blood cells falling within the scope of applicant’s claims.  It is generally known that BeneFix® contains factor IX, histidine, glycine, sucrose and polysorbate (current claims 44 and 45) and that normal saline, i.e., (0.9% NaCl), has a molarity of 154 mM.  Although “a dilution solution comprising 25 mM to 150 mM sodium chloride” is not expressly taught, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, the molarity is so close that one of ordinary skill in the art would have expected the properties to be the same and thus prima facie obvious to optimize the molarity of saline.
 H.M. van den Berg et al. also suggests that “few RBC agglutinate will form during IV infusion due to the normal dilution of infusate by the flowing blood.”  This suggests, intravenously injection said reconstituted Factor IX formulation into a human subject, whereby erythrocyte aggregation is inhibited.”
Regarding the remaining wherein clauses of step (i) and those of claims 34-41, 43, 46, 48, 50-51 and 53-60, they are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)  Alternatively, H.M. van den Berg et al. would be expected to behave similarly because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 

Claims 34-36, 46, 47 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over H.M. van den Berg et al. (Blood (2000)) (PTO-892) in view of Bush et al. (Seminars in Hematology (1998) (PTO-892) (copy is available in 11/589,002 (NPL (11/7/2007)), Webb et al. (US 2001/031721) (PTO-892), and Scientific Discussion, EMEA (2005) (PTO-892 (copy is available in 11/589,002 (NPL (7/2/2015)).
	Teachings of H.M. van den Berg et al. are discussed above. 

Bush et al. discloses a lyophilized factor IX formulation containing 10m M histidine, 1% sucrose, 0.005% polysorbate and 260 mM glycine (current claim 47). See entire document, especially abstract, Fig. 2. Further, Bush et al. discloses that polysorbate 80 acts a protectant for the protein from freezing-induced damage, sucrose provides protection to the protein in the freeze-dried state, glycine provides for high-quality cake morphology and histidine provides optimal buffering stability at the desired pH and minimizes aggregate formation upon storage in the lyophilized state (Abstract).
Webb et al. discloses the use of 0.066 M NaCl as a tonicity modifier in a commercial IX preparation, which sodium chloride can be used in combination with other tonicity modifiers, such as histidine, glycine, sucrose and mannitol to adjust the osmolality of the solution, for example 250 to 420 milliosmolal (current claim 47).  See paragraphs 0014, 0015, 0019, paragraph 0026, table 1.
It would have been well within the skill of and one of ordinary skill in the art would expect that differing concentrations and strengths of sodium chloride could be added to the Factor IX as desired including for adjusting tonicity in combination with other tonicity modifiers provided that the same was effective in reducing or blocking red blood cell agglutination and that the concentration of histidine, sucrose, polysorbate, and glycine could be adjusted as desired to arrive at the desired properties disclosed in Bush et al.. and that the final solution can have osmolality which falls within the claimed range of hypotonicity of 220 - 270 mOsm/F.
Regarding claim 49, Scientific Discussion discloses Benefix ® is supplied as a lyophilized cakes contained in a vial which can be reconstituted and that as reconstituted with 5 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618